Citation Nr: 0007754	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been resubmitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The May 1995 RO rating decision which denied service 
connection for post-traumatic stress disorder is final.

2.  The evidence submitted subsequent to the May 1995 final 
RO rating decision does not bear directly and substantially 
upon the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The May 1995 RO rating decision which denied entitlement 
to service connection for post-traumatic stress disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

2.  The evidence received subsequent to the May 1995 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the May 1995 rating decision denial of his claim of 
entitlement to service connection for post-traumatic stress 
disorder.  That rating decision is therefore final.  
38 U.S.C.A. § 7105 (West 1991).  Thus, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
subsequent to the May 1995 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

The United States Court of Appeals for Veterans Claims set 
forth the framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support a diagnosis of post-traumatic stress disorder, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Court divided 
the analysis into two requirements.  The first requirement is 
that evidence demonstrate the existence or occurrence of an 
alleged stressful event.  The second requirement is a 
determination as to whether the stressful event is of the 
type required to support a diagnosis of post-traumatic stress 
disorder.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether or not the veteran is found to have "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1999); Hayes v. Brown, 5 Vet. App. 60 
(1993).  The Court provided a two-step process for 
determining whether the veteran "engaged in combat with the 
enemy."  First it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and that the 
claimed stressors are related to such combat.  If the RO 
finds in the affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he engaged in 
combat with the enemy.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of the alleged 
stressor, the facts must also establish that the alleged 
stressor was sufficient to be a stressor which could result 
in post-traumatic stress disorder.  The Court held that the 
sufficiency of the alleged stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on that point in the absence of independent 
medical evidence. See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Court in West also held that a psychiatric 
examination was inadequate for the purpose of establishing 
the existence of post-traumatic stress disorder for VA 
purposes because the examiners relied, in part, on events 
whose existence had not been verified and which the Board had 
rejected.

The Court analysis shows that the question of the existence 
of the alleged stressors should be resolved by the 
adjudicator.  If the adjudicator determines that the record 
establishes the existence of any of the alleged stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
alleged stressor, that is, whether the verified occurrence 
was sufficient to constitute a stressor which resulted in 
post-traumatic stress disorder.  Thus, any examination or 
medical report which renders a diagnosis of post-traumatic 
stress disorder which is not clearly based solely upon 
stressors whose inservice occurrence the adjudicator has 
accepted would be inadequate for rating purposes.

In this case, the basis of the denial of the veteran's claim 
was that there was no evidence verifying the occurrence of 
his alleged stressful event.  The Board notes that there is 
no evidence showing that the veteran engaged in combat with 
the enemy, nor has the veteran alleged that he engaged in 
combat with the enemy.  Therefore, in order to produce 
evidence which bears directly and substantially upon his 
claim such that it must be considered to fairly decide the 
merits of those claims, the veteran must produce evidence, 
which in conjunction with the evidence already of record, 
shows that post-traumatic stress disorder was incurred in or 
aggravated by his active service.  More specifically, the 
veteran would need to provide credible evidence verifying his 
alleged inservice stressor of sexual assault.  The Board 
finds that there is no new evidence of record which shows 
that connection.

The evidence received subsequent to the May 1995 rating 
decision consists of VA medical records, lay statements in 
support of the veteran's claim, claims statements submitted 
by the veteran, and the transcript of the veteran's October 
1999 personal hearing.

The veteran has submitted VA medical records.  These records 
relate to the treatment of the veteran's current 
disabilities.  However, those medical reports do not provide 
evidence which shows that any current post-traumatic stress 
disorder was incurred in or aggravated by service.  
Therefore, the medical evidence submitted subsequent to the 
May 1995 rating decision, while for the most part new, is not 
material because it does not bear directly and substantially 
on the specific matter of the veteran's claim, as it does not 
provide evidence that any current post-traumatic stress 
disorder is related to service.  Such a showing would be 
required in order for the evidence to bear directly and 
substantially upon the veteran's claim such that the evidence 
would be so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  Specifically, the 
new medical evidence of record does not attribute the 
veteran's post-traumatic stress disorder to any verifiable 
inservice stressor.

The veteran, in his claims statements and at his personal 
hearing, contends that his current post-traumatic stress 
disorder is related to his service and specifically to a 
sexual assault he alleges he suffered in service.  However, 
he has not provided any new or credible evidence which 
verifies that he suffered any sexual assault in service.  The 
statements relating to his claim are essentially the same as 
assertions the veteran made in connection with the prior 
claim, and therefore, do not constitute new evidence.  The 
veteran simply has not submitted credible evidence to verify 
his claimed inservice stressor of a sexual assault.  The 
Board notes that several of the medical reports in the 
veteran's claims folder note that the veteran has also 
provided a history of sexual abuse suffered as a child, prior 
to entering service.  Therefore, the Board finds that the 
veteran's claims statements and the lay statements submitted 
are not material as they do not bear directly and 
substantially upon the veteran's claim such that they must be 
considered in order to fairly decide the merits of the claim.

The Board finds that the veteran has not submitted evidence 
which shows that any current post-traumatic stress disorder 
was incurred in or aggravated by service, or is etiologically 
related to service, or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
Specifically, the veteran has not submitted any credible 
evidence which verifies his claimed inservice stressor.  Such 
evidence would be required in order for any new evidence to 
be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder and that claim is not 
reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder, and the benefits sought on appeal with 
regard to that disability remain denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

